Title: To Thomas Jefferson from William H. Cabell, 17 December 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. Decr. 17. 1807
                        
                        Difficulties having been experienced in adjusting some of the expenses incurred while the militia were lately
                            in service at Norfolk, General Mathews finds it necessary to attend at the Department of War, for the purpose of making
                            some explanations. He will deliver you this letter, and I take the liberty to solicit your attention to him—His character
                            is so well known, as to render it perfectly unnecessary for me to make any particular remark; but I have pleasure in
                            assuring you that his conduct, during his command at Norfolk, merits, in my opinion, high approbation—
                        General Mathews has with him a Draft of Elizabeth River. As the protection of our sea-port towns will, in
                            case of a war, engage much of the attention of the Government, permit me to request your attention to that draft, as being
                            calculated to suggest the points at which works may be most advantageously constructed, for the defence of Norfolk— 
                  I have
                            the honor to be with the highest respect Sir yr. Obt. Servt.
                        
                            Wm H: Cabell
                            
                        
                    